EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is made and entered into as of the 17th day of
December, 2009 (the “Agreement”), by and between CHINA INFRASTRUCTURE
CONSTRUCTION CORPORATION, a Colorado corporation (the “Company”), having its
principal place of business at C915 Jia Hao International Business Center, 116
Zizhuyuan Road Haidan District, Beijing, China 100097, and (the “Employee”) Yiru
Shi, with an address at 1217 South Catalina Ave. Redondo Beach, CA 90277
(collectively the “Parties”).


WITNESSETH:
 
WHEREAS, Employee has represented that she has the experience, background and
expertise necessary to enable her to be the Company’s Chief Financial Officer;
and
 
WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Employee as its Chief Financial Officer,
and Employee wishes to be so employed, in each case, upon the terms hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:
 
1.      DEFINITIONS.  As used herein, the following terms shall have the
following meanings:
 
1.1                 “Affiliate” means any Person controlling, controlled by or
under common control with the Company.
 
1.2                 “Board” means the Board of Directors of the Company.
 
1.3                  “Common Stock” means the Company’s common stock with no par
value.
 
1.4                  “Cause” means (i) conviction of any crime whether or not
committed in the course of her employment by the Company; (ii) Employee’s
refusal to carry out instructions of the Chief Executive Officer or the Board
which are consistent with Executive’s role as Chief Financial Officer; or (iii)
the breach of any representation, warranty or agreement between Employee and
Company.
 
1.5                 “Date of Termination” means (a) in the case of a termination
for which a Notice of Termination (as hereinafter defined in Section 5.3) is
required, 15 days from the date of actual receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be, and (b) in all
other cases, the actual date on which the Employee’s employment terminates
during the Term of Employment (as hereinafter defined in Section 3) (it being
understood that nothing contained in this definition of “Date of Termination”
shall affect any of the cure rights provided to the Employee or the Company in
this Agreement).
 
1.6                 “Disability” means Employee’s inability to render, for a
period of three consecutive months, services hereunder due to her physical or
mental incapacity.
 
 

--------------------------------------------------------------------------------

 
1.7                 “Effective Date” means December 17, 2009.
 
1.8                 “Person(s)” means any individual or entity of any kind or
nature, including any other person as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, and as used in Sections 13(d) and 14(d)
thereof.
 
1.9                  “Prospective Customer” shall mean any Person which has
either (a) entered into a nondisclosure agreement with the Company or any
Company subsidiary or Affiliate or (b) has within the preceding 12 months
received a currently pending and not rejected written proposal in reasonable
detail from the Company or any of the Company’s subsidiary or Affiliate.
 
2.      EMPLOYMENT.
 
2.1                 Agreement to Employ. Effective as of the Effective Date, the
Company hereby agrees to employ Employee, and Employee hereby agrees to serve,
subject to the provisions of this Agreement, as an officer and employee of the
Company.
 
2.2                 Duties and Schedule. Employee shall serve as the Company’s
Chief Financial Officer and shall have such responsibilities as designated by
the Company’s Chief Executive Officer or the Board that are not inconsistent
with applicable laws, regulations and rules.  Employee shall report directly to
the Company’s Chief Executive Officer or the Board, or the Audit Committee
thereof, as circumstances may require.
 
3.      TERM OF EMPLOYMENT. Unless Employee’s employment shall sooner terminate
pursuant to Section 5, the Company shall employ Employee for a term commencing
on the Effective Date and ending on the second anniversary thereof (the “Term”).
The first three months from the Effective Date shall be a probation period (the
“Probation Period”), during which the Employee shall be appointed as the
Company’s acting Chief Financial Officer. Subject to the review and approval of
the Board of the Employee’s performance at the end of Probation Period, the
Employee shall be appointed as the Company’s Chief Financial Officer, commencing
on the fourth month from the Effective Date. The term shall automatically renew
for an additional year unless either Party provides notice to the other that the
Term shall not continue within 30 days prior to the end of the prior Term. The
period during which Employee is employed pursuant to this Agreement shall be
referred to as the “Term” or the “Term of Employment”.
 
4.      COMPENSATION.
 
4.1                 Salary. Employee’s salary during the Term shall be a gross
amount of $150,000 per annum or $12,500 per month (the “Salary”), payable
monthly in arrear from the Effective Date in US Dollars. All applicable
withholding taxes shall be deducted from such payments.
 
4.2                 Options/Restricted Common Stock. The Company hereby grants
300,000 shares of options of the Company to the Employee at the exercise price
of $3.9 per share to be vested pursuant to the Vesting Schedule provided in the
Option Grant Agreement as defined below.  The options to the Employee shall be
exclusively governed by the terms of the Non-Qualified Stock Option Agreement, a
form of which is attached hereto as Exhibit A (the “Option Grant Agreement”)
between the Company and the Employee.
 
 
2

--------------------------------------------------------------------------------

 
4.3                 Vacation. Employee shall be entitled to fifteen (15) days of
paid vacation per year taken at such times so as to not materially impede her
duties hereunder. Employee shall be entitled to a pro rata number of days of
paid vacation during the period beginning on the Effective Date through the end
of the first fiscal year.  Vacation days that are not taken in the current year
may be carried over into future years.  Sick leaves shall be consistent with the
Company’s standard policies and applicable U.S. law.  Employee should be
entitled to standard U.S. federal government holidays in addition to vacation or
sick leaves.
 
4.4                 Business Expenses. Employee shall be reimbursed by the
Company for all ordinary and necessary expenses incurred by Employee in the
performance of her duties hereunder on behalf of the Company, such expenses not
to exceed $500 per month without the prior written approval of the
Company.  Such expenses shall include but not be limited to the following: (i) a
laptop for the Employee’s performance of her duty hereunder; (ii) a cell phone
for the Employee’s performance of her duty hereunder; (iii) a printer/scanner
for the Employee’s performance of her duty hereunder; and (iv) service fees of a
cell phone, a landline phone and the Internet for the Employee’s performance of
her duty hereunder.
 
4.5                 Health Insurance. During the Term and subject to the review
of the Board, the Employee shall receive a health insurance reimbursement to the
extent of the costs of her  participation of the California Blue Shield HMO
Family Health Plan.
 
5.      TERMINATION.
 
5.1                 Termination Due to Death or Disability.
 
5.1.1                 Death. This Agreement shall terminate immediately upon the
death of Employee.  Upon Employee’s death, Employee’s estate or Employee’s legal
representative, as the case may be, shall be entitled to Employee’s accrued and
unpaid Salary and vacation as of the date of Employee’s death, plus all other
compensation and benefits that were vested through the date of Employee’s death.
 
5.1.2                 Disability. In the event of Employee’s Disability, this
Agreement shall terminate and Employee shall be entitled to (a) accrued and
unpaid vacation through the first date that a Disability is determined; and (b)
all other compensation and benefits that were vested through the first date that
a Disability has been determined.
 
5.2                  Termination .  Both the Company and the Employee may
terminate the employment hereunder by delivery of written notice to the other
party at least fifteen (15) days prior to termination date or with a shorter
notice period if agreed upon by the Parties provided, however, that in the event
of a breach of this Agreement by the Employee or an event which would constitute
“Cause”, the Company may immediately terminate this Agreement upon written
notice with no waiting period. Upon the effective date of termination under this
Section 5.2, Employee shall be entitled to (a) accrued and unpaid vacation
through such effective date; and (b) all other compensation and benefits that
were vested through such effective date.
 
 
3

--------------------------------------------------------------------------------

 
5.3                  Notice of Termination.  Any termination of the Employment
by the Company or the Employee shall be communicated by a notice in accordance
with Section 8.4 of this Agreement (the “Notice of Termination”).
 
5.4                  Payment. The Employee shall not be entitled to severance
payments upon any termination provided in Section 5 herein. Except as otherwise
provided in this Agreement, any payments to which the Employee shall be entitled
under this Section 5, including, without limitation, any economic equivalent of
any benefit, shall be made as promptly as possible following the Date of
Termination, but in no event more than 30 days after the Date of
Termination.  If the amount of any payment due to the Employee cannot be finally
determined within 30 days after the Date of Termination, such amount shall be
reasonably estimated on a good faith basis by the Company and the estimated
amount shall be paid no later than thirty (30) days after such Date of
Termination.  As soon as practicable thereafter, the final determination of the
amount due shall be made and any adjustment requiring a payment to Employee
shall be made as promptly as practicable.  The payment of any amounts under this
Section 5 shall not affect Employee’s rights to receive any workers’
compensation benefits.  Notwithstanding any provision to the contrary in this
Agreement, the vesting or termination of vested options shall be solely governed
by the terms of the Option Grant Agreement.
 
6.      EMPLOYEE’S REPRESENTATION. The Employee represents and warrants to the
Company that: (a) she is subject to no contractual, fiduciary or other
obligation which may affect the performance of her duties under this Agreement;
(b) she has terminated, in accordance with their terms, any contractual
obligation which may affect her performance under this Agreement; and (c) her
employment with the Company will not require her to use or disclose proprietary
or confidential information of any other person or entity.
 
7.      NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.
 
7.1                 Trade Secrets.  Employee acknowledges that her employment
position with the Company is one of trust and confidence. Employee further
understands and acknowledges that, during the course of Employee's employment
with the Company, Employee will be entrusted with access to certain confidential
information, specialized knowledge and trade secrets which belong to the
Company, or its subsidiaries, including, but not limited to, their methods of
operation and developing customer base, its manner of cultivating customer
relations, its practices and preferences, current and future market strategies,
formulas, patterns, patents, devices, secret inventions, processes, compilations
of information, records, and customer lists, all of which are regularly used in
the operation of their business and which Employee acknowledges have been
acquired, learned and developed by them only through the expenditure of
substantial sums of money, time and effort, which are not readily ascertainable,
and which are discoverable only with substantial effort, and which thus are the
confidential and the exclusive Property of the Company and its subsidiaries
(hereinafter “Trade Secrets”). Employee covenants and agrees to use her best
efforts and utmost diligence to protect those Trade Secrets from disclosure to
third parties.  Employee further acknowledges that, absent the protections
afforded the Company and its subsidiaries in Section 7, Employee would not be
entrusted with any of such Trade Secrets. Accordingly, Employee agrees and
covenants (which agreement and covenant shall survive the termination of this
Agreement regardless of the reason) as follows:
 
 
4

--------------------------------------------------------------------------------

 
7.1.1                 Employee will at no time take any action or make any
statement that will disparage or discredit the Company, any of its subsidiaries
or their products or services;
 
7.1.2                 During the period of Employee's employment with the
Company and for 60 months immediately following the termination of such
employment, Employee will not disclose or reveal to any person, firm or
corporation other than in connection with the business of the Company and its
subsidiaries or as may be required by law, any Trade Secret used or useable by
the Company or any of its subsidiaries, divisions or Affiliates (collectively
the “Companies”) in connection with their respective businesses, known to
Employee as a result of her employment by the Company, or other relationship
with the Companies, and which is not otherwise publicly available. Employee
further agrees that during the term of this Agreement and at all times
thereafter, he will keep confidential and not disclose or reveal to any person,
firm or corporation other than in connection with the business of the Companies
or as may be required by applicable law, any information received by him during
the course of her employment with regard to the financial, business, or other
affairs of the Companies, their respective officers, directors, customers or
suppliers which is not publicly available;
 
7.1.3              Upon the termination of Employee's employment with the
Company, Employee will return to the Company all documents, customer lists,
customer information, product samples, presentation materials, drawing
specifications, equipment and other materials relating to the business of any of
the Companies, which Employee hereby acknowledges are the sole and exclusive
property of the Companies or any one of them.  Nothing in this Agreement shall
prohibit Employee from retaining, at all times any document relating to her
personal entitlements and obligations, her rolodex, her personal correspondence
files; and any additional personal property;
 
7.1.4              During the term of the Agreement and, for a period of three
(3) months immediately following the termination of the Employee's employment
with the Company, Employee will not: compete, or participate as a shareholder,
director, officer, partner (limited or general), trustee, holder of a beneficial
interest, employee, agent of or representative in any business competing
directly with the Companies without the prior written consent of the Company,
which may be withheld in the Company’s sole discretion; provided, however, that
nothing contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Employee of less than five percent of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934;
 
7.1.5              During the term of the Agreement and, for a period of
eighteen (18) months immediately following the termination of the Employee's
employment with the Company, Employee will not:
 
 
5

--------------------------------------------------------------------------------

 
7.1.5.1                      solicit or accept competing business from any
customer of any of the Companies or any person or entity known by Employee to be
or have been, during the preceding 18 months, a customer or Prospective Customer
of any of the Companies without the prior written consent of the Company;
 
7.1.5.2                      encourage, request or advise any such customer or
Prospective Customer of any of the Companies to withdraw or cancel any of their
business from or with any of the Companies; or
 
7.1.6              Employee will not during the period of her employment with
the Company and, subject to the provisions hereof for a period of eighteen (18)
months immediately following the termination of Employee's employment with the
Company,
 
7.1.6.1                      conspire with any person employed by any of the
Companies with respect to any of the matters covered by this Section 7;
 
7.1.6.2                      encourage, induce or solicit any person employed by
any of the Companies to facilitate Employee's violation of the covenants
contained in this Section 7;
 
7.1.6.3                      assist any entity to solicit the employment of any
employee of any of the Companies; or
 
7.1.6.4                      employ or hire any employee of any of the
Companies, or solicit or induce any such person to join the Employee as a
partner, investor, coventurer, or otherwise encourage or induce them to
terminate their employment with any of the Companies.
 
7.2                 Employee expressly acknowledges that all of the provisions
of this Section 7 of this Agreement have been bargained for and Employee's
agreement hereto is an integral part of the consideration to be rendered by the
Employee which justifies the rate and extent of the compensation provided for
hereunder.
 
7.3                 Employee acknowledges and agrees that a violation of any one
of the covenants contained in this Section 7 shall cause irreparable injury to
the Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy(s) as it sees fit.
 
7.4                 Successors.
 
7.4.1                 Employee. This Agreement is personal to Employee and,
without the prior express written consent of the Company, shall not be
assignable by Employee, except that Employee’s rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or a qualified
domestic relations order or in connection with a Disability.  This Agreement
shall inure to the benefit of and be enforceable by Employee’s estate, heirs,
beneficiaries, and/or legal representatives.
 
 
6

--------------------------------------------------------------------------------

 
7.4.2                 The Company. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.
 
7.5                 Inventions and Patents. The Company shall be entitled to the
sole benefit and exclusive ownership of any inventions or improvements in
products, processes, or other things that may be made or discovered by Employee
while she is in the service of the Company, and all patents for the same. During
the Term, Employee shall do all acts necessary or required by the Company to
give effect to this section and, following the Term, Employee shall do all acts
reasonably necessary or required by the Company to give effect to this
section.  In all cases, the Company shall pay all costs and fees associated with
such acts by Employee.
 
8.      MISCELLANEOUS.
 
8.1                 Indemnification.  The Company and each of its subsidiaries
shall, to the maximum extent provided under applicable law, indemnify and hold
Employee harmless from and against any expenses, including reasonable attorney’s
fees, judgments, fines, settlements and other legally permissible amounts
(“Losses”), incurred in connection with any proceeding arising out of, or
related to, Employee’s employment by the Company, other than any such Losses
incurred as a result of Employee’s negligence or willful misconduct.  The
Company shall, or shall cause a subsidiary thereof to, advance to Employee any
expenses, including attorney’s fees and costs of settlement, incurred in
defending any such proceeding to the maximum extent permitted by applicable
law.  Such costs and expenses incurred by Employee in defense of any such
proceeding shall be paid by the Company or applicable subsidiary in advance of
the final disposition of such proceeding promptly upon receipt by the Company of
(a) written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
behalf of Employee to repay the amounts so advanced if it shall ultimately be
determined pursuant to any non-appealable judgment or settlement that Employee
is not entitled to be indemnified by the Company or any subsidiary thereof. The
Company will provide Employee with coverage under all director’s and officer’s
liability insurance policies which is has in effect during the Term, with no
deductible to Employee.
 
8.2                 Applicable Law.  Except as may be otherwise provided herein,
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, applied without reference to principles of conflict of
laws.
 
8.3                 Amendments.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors or legal representatives.
 
8.4                 Notices.  All notices and other communications hereunder
shall be in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
 
7

--------------------------------------------------------------------------------

 
If to the Employee:


Yiru Shi
1217 South Catalina Ave.
Redondo Beach, CA 90277
Telephone:  949-468-7078
E-mail: shiyiru@hotmail.com


If to the Company:


C915 Jia Hao International Business Center
116 Zizhuyuan Road Haidan District
Beijing, China 100097
Attn:  Mr. Rong Yang
Tel: 86-10-5170-9287


With a copy to (which shall not constitute notice):


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Darren Ofsink
Tel: 212-371-8008


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.


8.5                 Withholding.  The Company may withhold from any amounts
payable under the Agreement, such federal, state and local income, unemployment,
social security and similar employment related taxes and similar employment
related withholdings as shall be required to be withheld pursuant to any
applicable law or regulation.
 
8.6                 Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and any such provision which is not valid
or enforceable in whole shall be enforced to the maximum extent permitted by
law.
 
8.7                 Captions.  The captions of this Agreement are not part of
the provisions and shall have no force or effect.
 
8.8                 Entire Agreement.  This Agreement contains the entire
agreement among the parties concerning the subject matter hereof and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
 
 
8

--------------------------------------------------------------------------------

 
8.9                 Survivorship.  The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement or the
Employee’s employment hereunder to the extent necessary to the intended
preservation of such rights and obligations.
 
8.10                 Waiver. Either Party's failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions, or prevent that party thereafter from
enforcing each and every other provision of this Agreement.
 
8.11                 Joint Efforts/Counterparts.  Preparation of this Agreement
shall be deemed to be the joint effort of the parties hereto and shall not be
construed more severely against any party.  This Agreement may be signed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
8.12                 Representation by Counsel.   Each Party hereby represents
that it has had the opportunity to be represented by legal counsel of its choice
in connection with the negotiation and execution of this Agreement.
 
-- Signature page follows --
 


 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




EMPLOYEE:
 
 
 
/s/ Yiru Shi
 
CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
 
 
 
By: /s/ Rong Yang
Yiru Shi
 
Rong Yang
Chief Executive Officer




 
 
10

--------------------------------------------------------------------------------

 




 
EXHIBIT A


OPTION GRANT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
11